Citation Nr: 1500733	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for herniated nucleus pulposus of L5-S1and L4-L5.  

2.  Entitlement to an increased disability rating in excess of 20 percent prior to June 6, 2012, and in excess of 40 percent thereafter, for radiculopathy of the right lower extremity.  

3.  Entitlement to an increased disability rating in excess of 20 percent prior to June 6, 2012, and in excess of 40 percent thereafter, for radiculopathy of the left lower extremity.  

4.  Entitlement to aid and attendance allowance for the Veteran's spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and July 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A September 2013 RO decision denied the Veteran's claim of entitlement to aid and attendance allowance for the Veteran's spouse.  In October 2013, the Veteran submitted a notice of disagreement (NOD) with the September 2013 RO decision.  38 C.F.R. § 20.201 (2014).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2014).  Although this issue was not certified for appeal by the RO, the Board will address it for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued following the Veteran's timely October 2013 NOD.  Therefore, the issue of entitlement to aid and attendance allowance for the Veteran's spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a December 2014 statement wherein she requested to withdraw her appeal regarding her back and lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an increased disability rating in excess of 40 percent for herniated nucleus pulposus of L5-S1and L4-L5 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an increased disability rating in excess of 20 percent prior to June 6, 2012, and in excess of 40 percent thereafter, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an increased disability rating in excess of 20 percent prior to June 6, 2012, and in excess of 40 percent thereafter, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran submitted a December 2014 statement wherein she requested to withdraw her appeal regarding her back and lower extremities.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over the issues on appeal, and they are dismissed.  


ORDER

The appeal regarding entitlement to an increased disability rating in excess of 40 percent for herniated nucleus pulposus of L5-S1and L4-L5 is dismissed.  

The appeal regarding entitlement to an increased disability rating in excess of 20 percent prior to June 6, 2012, and in excess of 40 percent thereafter, for radiculopathy of the right lower extremity is dismissed.  

The appeal regarding entitlement to an increased disability rating in excess of 20 percent prior to June 6, 2012, and in excess of 40 percent thereafter, for radiculopathy of the left lower extremity is dismissed.  


REMAND

As noted above, a September 2013 RO decision denied the Veteran's claim of entitlement to aid and attendance allowance for the Veteran's spouse.  In October 2013, the Veteran submitted a notice of disagreement (NOD) with the September 2013 RO decision.  38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§  19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects an appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to aid and attendance allowance for the Veteran's spouse.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2014).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


